Citation Nr: 1130647	
Decision Date: 08/18/11    Archive Date: 08/29/11

DOCKET NO.  09-32 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for purposes of establishing eligibility for Department of Veterans Affairs (VA) dependency and indemnity compensation (DIC), death pension, and accrued benefits.


WITNESSES AT HEARING ON APPEAL

Appellant; J.A.N.; C.N.


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel



INTRODUCTION

The Veteran served on active duty from July 1943 to February 1945.  The appellant is the claimed surviving spouse of the Veteran.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 determination of a Regional Office (RO) of the Department of Veterans Affairs (VA) in St. Petersburg, Florida.  The appellant testified before the undersigned Veterans Law Judge in February 2011; a transcript of that hearing is associated with the claims file.


FINDING OF FACT

The appellant and the Veteran were never formally married prior to his death, nor did they hold themselves out in public as husband and wife.  


CONCLUSION OF LAW

The criteria for recognition as the surviving spouse of the Veteran are not met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1541 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.1(j), 3.3, 3.50, 3.52 (2010).







REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  However, when the law, and not the facts, are determinative of the issue on appeal, no further development under the VCAA or previously existing law is warranted.  Mason v. Principi, 16 Vet. App. 129, 132 (2002); see generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is not applicable where it could not affect a pending matter and could have no application as a matter of law); see also VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).  Such is the case in this appeal as the facts, discussed below, are not in dispute.  Consequently, the Board is not required to address efforts to comply with the VCAA with respect to the appellant's appeal for recognition as the surviving spouse for purposes of establishing eligibility for VA dependency and indemnity compensation, death pension, and accrued benefits.  

Legal Criteria and Analysis

Dependency and indemnity compensation (DIC), death pension, and accrued benefits are payable to a veteran's surviving spouse when statutory and regulatory requirements have been met.  38 U.S.C.A. §§ 1310, 1541, 5121 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3(b)(4), 3.5(a), 3.1000(a), (d)(1) (2010).  For the purpose of eligibility to receive VA benefits, "surviving spouse" means a person of the opposite sex whose marriage to a veteran meets VA requirements described below who was the spouse of the veteran in question at the time of the veteran's death, and, in general, continuously lived with the veteran from the date of marriage to the date of death (except where there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse), and has not remarried or openly held oneself to the public to be the spouse of another person.  38 U.S.C.A. § 101(3) (West 2002); 38 C.F.R. § 3.50(b)(1) (2010).  For VA purposes, "marriage" means a marriage valid under the law of the place where the parties resided at the time of marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 U.S.C.A. § 103(c) (West 2002); 38 C.F.R. § 3.1(j) (2010).

The facts in this case are not in dispute.  The appellant testified in February 2011 that she and the Veteran were involved in a romantic relationship the twelve years immediately preceding his death in March 2008.  Although she did not reside with the Veteran, she visited him daily and was responsible for preparing his meals, organizing his medications, performing various household tasks, etc.  She has also submitted evidence that she and the Veteran had a joint checking account together.  In February 2011, the appellant testified that despite not being married she thought of them as husband and wife.  

The State of Florida, the state in which the Veteran and appellant resided at the time of his death, does not recognize a common-law marriage entered into after January 1, 1968.  FLA. STAT. § 741.211 (2010).  Rather, the only type of marriage valid under Florida law is one in which a marriage license is obtained from the State.  FLA. STAT. §§ 741.01 to 741.211 (2010).  The appellant has expressly denied that she and the Veteran ever formally married (i.e., applied for a marriage license).  

While Florida does not recognize common-law marriage, the Board notes that VA law and regulations provide that 

"Where an attempted marriage of a claimant to the veteran was invalid by reason of a legal impediment, the marriage will nevertheless be deemed valid if: (a) The marriage occurred 1 year or more before the veteran died . . . , and (b) The claimant entered into the marriage without knowledge of the impediment, and (c) The claimant cohabited with the veteran continuously from the date of marriage to the date of his or her death . . . , and (d) No claim has been filed by a legal surviving spouse."

38 C.F.R. § 3.52 (2010); see also 38 U.S.C.A. § 103(a) (West 2002).

Therefore, the appellant may be entitled to recognition as the Veteran's surviving spouse if it can be shown that she and the Veteran were unaware of the prohibition against common-law marriage, attempted to form a common-law marriage, and cohabited continuously from the date of the attempted marriage.  See id.  Unfortunately, the evidence overwhelmingly shows that the appellant and the Veteran did not believe themselves to be married; thus, it cannot be said that they attempted to form a common-law marriage.  In this regard, they never held themselves out to the community as husband and wife.  Moreover, the appellant and her relatives testified that neither she nor the Veteran ever identified themselves as the other's spouse in public.  Rather, as explained by her brother-in-law and the numerous lay statements of record from individuals who knew the Veteran and appellant, it was always understood that they were not married, but rather significant others.  Also relevant is the fact that the appellant failed to identify herself as the Veteran's wife on a number of important documents, including the Authorization for Autopsy and Release of the Veteran's body, the Death Certificate, and her July 2008 claim for DIC benefits.  Instead, she described herself as girlfriend or friend.  Furthermore, the appellant provided the personal information used to complete the Veteran's death certificate, and under marital status, it shows that he was widowed.  

The preceding evidence, in the Board's opinion, shows that the appellant's state of mind was that the Veteran was not married to her or anyone else at his death.  Thus, the Board need not consider whether an attempted marriage may be "deemed valid" for purposes of VA benefits.  Additionally, the Board notes that the appellant and the Veteran did not live together at any time during their twelve year relationship.  Thus, even if the evidence demonstrated an attempted common-law marriage, the marriage still would not be deemed valid for purposes of VA benefits because they did not cohabitate continuously since the date of any attempted marriage.  See 38 C.F.R. § 3.52(c).  

The Board is extremely sympathetic to the appellant's claim.  However, given that there is no way it can find a marriage existed between the Veteran and appellant that would be recognized by the State of Florida or "deemed valid" pursuant to VA law and regulations, it must conclude that the appellant is not a "surviving spouse" for purposes of establishing eligibility for VA DIC, death pension, or accrued benefits.  As the law is dispositive of this claim, it must be denied for lack of legal merit.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The Board is specifically prohibited from granting benefits that are not authorized by law, regulation, precedent decision of VA General Counsel, or instruction from the Secretary of VA.  38 U.S.C.A. § 7104(c) (West 2002); see also Owings v. Brown, 8 Vet. App. 17, 23 (1995), quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992) ("This Court must interpret the law as it exists, and cannot 'extend . . . benefits out of sympathy for a particular [claimant].'"). 


ORDER

Entitlement to recognition as the surviving spouse of the Veteran for purposes of establishing eligibility for DIC, death pension, and accrued benefits, is denied.


____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


